Citation Nr: 9907149	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  92-22 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from November 1957 to 
January 1969.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an August 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  Thereafter, the veteran made a request to 
appear in person before the Board at the RO, and the case was 
remanded in August 1998 to afford him that opportunity.  A 
transcript of the November 1998 Board hearing is of record.  
The case has recently been returned to the Board for 
appellate consideration.

Other than the issues noted on the title page of this 
decision, the statement of the case also included the issues 
of increased ratings for hearing loss and tinnitus; service 
connection for a right knee disability; and whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a seizure disorder.  In a subsequent 
written statement dated in December 1992, the veteran 
indicated that he wished to withdraw the issues pertinent to 
hearing loss, the right knee, and a seizure disorder.  
Therefore, those issues are not on appeal.  38 C.F.R. 
§ 20.204 (1998).  In a later rating decision, a 10 percent 
rating was granted for tinnitus.  A 10 percent rating is the 
maximum schedular rating for tinnitus, and that issue is no 
longer on appeal.  AB v. Brown, 6 Vet.App. 35, 38 (1993). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1 (hereafter M21-1), Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The veteran has asserted in writing and sworn testimony, in 
essence, that bronchitis has been present since service and 
that he has been diagnosed with asbestosis that is linked to 
his exposure to asbestos in service.  

The Board has carefully reviewed the record and notes the 
paucity of medical evidence since 1992.  At an RO hearing in 
1995 the veteran reported he had received two pulmonary 
function tests in the past year in addition to adding 
recollections of asbestos exposure in service as a vehicle 
repairman and powerman, and recalling a medical examination 
for employment immediately after service (Transcript at 6-
10).  The pulmonary function tests would be material to the 
issue at hand as would any other more recent treatment 
records.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The VA 
pulmonary specialist referred to pulmonary function test 
results in discussing the veteran's case in 1992. 

Regarding asbestosis, the Board observes that a history of 
exposure during and after service was reported in a 
consultation completed by G. T. Keith, M.D., in 1985.  The VA 
pulmonary examiner in 1992 did not rule out asbestosis and 
the diagnosis is reported in earlier records, notably 1989 
and 1990 reports prepared by G. Friedman, M.D., in response 
to an attorney's inquiry on behalf of the veteran regarding 
the possibility of asbestos-related disease.  The Board 
observes that in response to an RO inquiry to the veteran in 
1997 regarding litigation, the veteran advised the RO that 
the attorney had the records being sought.  However, it does 
not appear a request was made directly to the attorney. 

The Board observes that the veteran testified at the recent 
Board hearing that he received medical disability payments 
from his former employer, Exxon Corporation.  Among the 
extensive treatment record received from Gulf Coast Hospital 
is a 1988 reporting the veteran had sustained burned lungs 
from gas inhalation at work and had a chronic cough related 
to gas inhalation.  These records would obviously be 
probative of the etiology for respiratory disease in light of 
the numerous references to bronchitis in service and in the 
extensive record of medical treatment since service.  In 
service, a September 1962 clinical record entry noted the 
veteran apparently reported bronchitis "all of his life" 
although there is nothing in the service medical records to 
confirm a preexisting chronic bronchitis.  In any event the 
record would seem to support a well grounded claim under a 
liberal reading of the holding in Savage v. Gober, 10 Vet. 
App. 488 (1997).  

The Board also observes that in McGinty v. Brown, 4 Vet. App. 
428, 432-33 (1993), the Court, noting the absence of specific 
statutory or regulatory guidance regarding claims for 
residuals of asbestos exposure, observed that some guidelines 
for compensation claims based on asbestos exposure were 
published in Department of Veterans Benefits Circular 21-88-8 
(DVB Circular), dated May 11, 1988.  The DVB Circular was 
subsequently rescinded and the basic guidelines are now found 
in the current version of M21-1, Part VI, para. 7.21.  The 
guidelines provide that cancers of the lung, asbestosis, 
pleural and peritoneal disorders are among the disorders that 
have been associated with asbestos exposure.  See also Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993).  The development 
guidelines note that many people with asbestos-related 
diseases have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  In addition, 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  A determination must 
be made as to whether or not military records demonstrate 
evidence of asbestos exposure in service and if there is pre-
service and post-service evidence of occupational or other 
asbestos exposure.  See also M21-1, Part III, para. 5.13.  
The veteran's military duties included being a wheel vehicle 
mechanic, but he testified to other exposure to asbestos.  At 
his hearing in November 1998, the veteran submitted medical 
evidence in favor of the diagnosis of asbestosis.  Thus, the 
Board is inclined to view the claim as plausible.  

The Board is of the opinion that additional development is 
necessary to provide a record upon which an informed 
determination can be made.  Initially, it must be noted that, 
the record does not include a competent medical opinion 
regarding a relationship between any asbestos exposure during 
service or other respiratory complaints in service and a 
claimed disease, if confirmed. 

VA is otherwise on notice of the existence of Social Security 
Administration (SSA) records, although the veteran testified 
at the recent Board hearing that his lung disorder was not a 
factor in the SSA determination granting disability benefits.  
However, since SSA may have records that are pertinent to the 
claim, any records that they have as well as the bases of 
their determination should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
treated him for any lung disorder, 
including bronchitis, asbestosis or other 
asbestos-related respiratory disorder 
since his separation from active service, 
and pertinently since 1992.  He should 
also be asked to identify sources of 
medical treatment for bronchitis prior to 
service, if any.  After obtaining the 
appropriate release for medical 
information, the RO should request all 
records likely to be available which have 
not been previously obtained and 
associate them with the claims folder.  
This should include a complete record of 
VA treatment the veteran has received to 
the present time.  

The RO should indicate in seeking these 
records that the films [or reports 
thereof] of all chest radiographs and 
reports of any pulmonary function tests 
obtained during any inpatient or 
outpatient evaluation of the veteran's 
respiratory disorder which are available 
should be forwarded to the VA with any 
other records. 

2.  The RO should ask the veteran to 
provide any additional information he may 
have regarding litigation with his former 
employer that is mentioned in the record 
and he should identify any other source 
that may provide such information.  
Thereafter, the RO should seek to obtain 
any records identified by the veteran.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Then, the veteran should be scheduled 
for an examination by a specialist in 
respiratory diseases, if available, to 
determine the nature, extent, onset and 
etiology of any respiratory disability 
found, in particular asbestosis or 
bronchitis.  The specialist should be 
requested to review the claims file and 
provide an opinion as to whether any 
respiratory disability found may be 
dissociated from the claimed exposure to 
asbestos during service or respiratory 
complaints reported during service.  The 
examiner should also comment on the 
relative significance of any confirmed 
exposure to asbestos prior to or 
subsequent to service in the development 
of any respiratory disorder found.  A 
complete rationale should be offered for 
all opinions and conclusions expressed. 

5.  Thereafter, the RO should undertake 
any other indicated development and 
insure that the development requested by 
this remand is completed.  The RO should 
make a determination about any asbestos 
exposure that the veteran may have had 
during service.  The RO should also 
insure that any examination obtained 
includes the requested opinions and is 
otherwise adequate for adjudication 
purposes.  If not the RO should take 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998). 

6.  Then the RO should readjudicate the 
appellant's claims of entitlement to 
service connection for bronchitis and 
asbestosis.  The decision should include 
consideration of 38 C.F.R. § 3.303(d) 
(1998), and the pertinent guidelines in 
M21-1, as applicable.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, a supplemental statement of the case 
should be issued and the veteran and his representative 
provided the applicable period in which to respond.  
Thereafter, the case should be returned to the Board for 
further consideration, if in order.  By this REMAND, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


